PRESS RELEASE Basic Earth Provides Updates on Panther Energy Horizontal Wells in Banks Field Wednesday March 25, 2009, 1:18 pm EDT DENVER, March 25 /PRNewswire-FirstCall/ Basic Earth Science Systems, Inc. (Basic) (OTC Bulletin Board: BSIC - News) announced that Panther Energy Company's (Panther) first well, the Wil E. Coyote 9-2H has been released from confidential status and has reported an initial potential of 486 barrels of oil, 500 MCF gas and 202 barrels of water. The well continues to flow without the aid of artificial lift and has averaged 185 barrels of oil per day or approximately 4,400 barrels since the well was placed on production February 18th. Originally designed to drill horizontally in the Bakken formation, the well was redesigned to drill horizontally in the Three Forks formation when the vertical pilot hole encountered attractive rock cuttings in the Three Forks. As previously disclosed, this was the first of two wells that Panther drilled on Basic's acreage. Basic has a 6.5% carried working interest "to the tanks" on the Banks acreage contributed to the spacing unit for the first two wells and the right to participate for 6.5% interest on the Banks acreage contributed to the spacing unit in subsequent wells. Basic has an interest in approximately 11,500 gross undeveloped acres (~720 net acres) and as a result could have exposure to ten or more new wells The second Panther well, the Roscoe 2H-8, is currently being completed horizontally in the Bakken formation and hydraulic stimulation is scheduled for next week, weather permitting. Operations have been hampered by either winter storms or thawed, muddy conditions which have made roads nearly impassable. Panther had previously indicated that they intended to move their rig to Montana to drill two wells and then return to the Banks acreage in late spring. Panther has altered this plan and has released the drilling rig after drilling one well in Montana. Panther expects to evaluate the performance of these first two wells and resume drilling operations when both well economics and weather conditions improve. "We are pleased to report that Panther has backed off of their aggressive drilling program," commented Ray Singleton, President of Basic. "It made little sense to 'bang these wells out' in the current oil price environment and/or without knowing what production levels could be achieved. We look forward to seeing how these production levels hold up and having a better idea of return on investment before we return to drilling. On the other hand, we are pleased with the results so far and are excited to resume drilling operations once conditions improve.
